DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election filed May 3, 2021 is acknowledged and has been entered.
Applicant’s election without traverse of Group I, claims 1-3, 6-9, 12-13 and 15, as well as the species: 1) a specific Type 1 PRMT inhibitor of formula A; 2) an anti-PD-1 antibody; 3) Type I PRMT inhibitor without traverse.
Claims 9, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1, 2, 3, 6-8, 13 are presented for examination as they read on the elected species. 

Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See e.g., Moba, B. V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). However, a showing of possession alone does not cure the Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
The written description requirement for a claimed genus may be satisfied through: (1) sufficient description of a representative number of species -by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics so that one of skill in the art can 'visualize or recognize' the members of the genus - i.e., structure or other physical and/or chemical properties; (2) by functional characteristics coupled with a known or disclosed correlation between function and structure; or (3) by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. MPEP § 2163 ll(A)(3)(a)(ii); Regents of the Univ. of California v. Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398, 1404, 1406 (Fed. Cir. 1997); Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1887 (Fed. Cir.2004) (method claims involving compounds defined by what they do (i.e., selectively inhibit activity of PGPIS-2 gene product) rather than a physical description of the compounds, coupled with the lack of any disclosed compounds or preparation methods in the specification failed to satisfy the written description requirement); Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1164 (Fed. Cir. 2010) (functional claim language can meet the written description requirement when the art has established a correlation between structure and function) (citing, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002)).
In Regents of the Univ. of California v. Eli Lilly ("Lilly'), the claims at issue related to cDNAs encoding for insulin. Respecting claim 5, which requires a microorganism that 
In the instant case, the claims are directed to a combination of a Type I protein arginine methyltransferase (Type I PRMT) inhibitor and an immuno-modulatory agent selected from: an anti- PD-1 antibody or antigen binding fragment thereof, an anti-PDL1 antibody or antigen binding fragment thereof, and an anti-OX40 antibody or antigen binding fragment thereof. The specification provides the following definition: “As used herein “Type I protein arginine methyltransferase inhibitor” or “Type I PRMT inhibitor” means an agent that inhibits any one or more of the following: protein arginine methyltransferase 1 (PRMT1), protein arginine methyltransferase 3 (PRMT3), protein arginine methyltransferase 4 (PRMT4), protein arginine methyltransferase 6 (PRMT6) 
Furthermore, specification discloses that Type I PRMT inhibitor is a compound of Formula (I) ([0103]-[0118]); or a compound of Formula (V) ([0119]-[0120]); or a compound of Formula (VI) ([0121]-[0122]; or a compound of Formula (II) ([0123]-[0124]). With all possible substitutions for different groups of each Formula, the genus encompasses a large number of compounds. While the specification discloses chemical species, these compounds themselves do not provide sufficient “correlation between structure and function” to support the claim’s purely functional language. Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1164 (Fed. Cir. 2010) (citing Regents of the Univ. of California v. Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398, 1404, 1406 (Fed. Cir. 1997)).
In other words, visualization or recognition of the entire genus of Type I PRMT inhibitors requires more structural definition than the disclosure limited to compounds represented by the generic structural formulas (pages 14-15) and the corresponding species (page 16).
[in Eli Lilly] [ w ]e held that a sufficient description of a genus instead requires the
disclosure of either, a representative number of species failing within the scope of
the genus or structural features common to the members of the genus so that one

explained that an adequate written description requires a precise definition, such
as by structure, formula, chemical name, physical properties, or other properties,
of species falling within the genus sufficient to distinguish the genus from other
materials.
Id. In sum, the instant claims are invalid for lack of written description pursuant to 35 USC §112, first paragraph, because Applicant has not shown that he had possession of the full scope of a claim to all Type I PRMT inhibitors at the relevant date. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991).
For all of the above reasons, the claims are properly rejected as lacking written description for Type II PRMT inhibitors encompassed by the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6-8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth (Chesworth et al., WO 2014/153226, Publication Date: 09-25-2014, IDS), and further in view of Topalian (Topalian et al., Cancer Cell 27, April 13, 2015) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
Chesworth teaches compounds can inhibit activity of an arginine methyltransferase (RMT) (e.g., PRMT1, PRMT3, CARM1, PRMT6, and /or PRMT8) ([0007]), which are TYPE 1 PRMT inhibitors based on definition of the instant specification.
Chesworth teaches a compound of Formula (I) or a pharmaceutically acceptable salt thereof ([0058]-[0062]):

    PNG
    media_image1.png
    199
    381
    media_image1.png
    Greyscale

Chesworth teaches an exemplary compound No. 158 on page 171(shown below) which is identical to compound A of claim 6. 

    PNG
    media_image2.png
    308
    718
    media_image2.png
    Greyscale

	Chesworth teaches pharmaceutical compositions comprising a Type I PRMT inhibitor ([00196]-[00239]).
Chesworth teaches that the Type I PRMT inhibitor can be in combination with one or more additional therapeutically active agents in a single composition ([00240]-[00242], claims 53, 54).
Chesworth teaches that the Type I PRMT inhibitor can be used to treat various cancers through the inhibition of PRMT1, including breast cancer, prostate cancer, lung cancer, colon cancer, bladder cancer, and leukemia ([00253], [00258], claim 72).
Chesworth teaches as set forth above. However, Chesworth does not teach a combination of a Type I PRMT inhibitor and an immune-modulatory agent, such as an anti-PD-1 antibody (the elected species). The reference teaches that the disclosed Type 1 PRMT inhibitors can be administrated in combination with additional therapeutically active agents, but do not specifically teach an anti-PD-1 antibody as the additional therapeutic agent in the combination.
Topalian teaches that the vast somatic mutational diversity found in most human cancers exposes a panoply of new antigens for potential immune recognition. However cells of the adaptive and innate immune systems that recognize and attack cancer are 
Topalian teaches that PD-1 is highly expressed on tumor-infiltrating lymphocytes and PD-1 ligands are upregulated in many human cancers (page 452, col. 1, para. 3).
Topalian teaches that many cancer patients contain a significant repertoire of tumor-specific T cells capable of killing their tumor (page 453, col. 1, para. 2).
Topalian teaches that drugs interrupting immune checkpoints, such as anti-PD-1 can unleash anti-tumor immunity and mediate durable cancer regression (abstract).
Topalian teaches that immune checkpoint blockade is distinguished by its “common denominator approach” (page 450, col. 1, para. 1).
Topalian teaches that nivolumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma and squamous NSCLC in US (Table 1).
Topalian teaches that pembrolizumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma in US (Table 1).
Topalian teaches that nivolumab could potentially impact diverse cancer types, including common epithelial cancers, including melanoma, RCC, NSCLC, bladder cancer, Hodgkin’s lymphoma, head and neck, gastric, triple-negative breast, and ovarian cancer (page 454-455 bridging paragraph).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
prima facie at the time the invention was made to combine the anti-tumor agent, e.g. nivolumab, taught by Topalian, with an Type I PRMT inhibitor, e.g. compound A,  taught by Chesworth, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like breast cancer and lung cancer by combining the Type I PRMT inhibitor and an anti-PD-1 antibody. Given that that claimed compounds, e.g. nivolumab or pembrolizumab, were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 6-8, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11, 13-16, 19, 20, 22, and 23 of co-pending Application No. 16/464,439 (thereinafter Appl. 439, US- in view of Chesworth (Chesworth et al., WO 2014/153226, Publication Date: 09-25-2014, IDS), Topalian (Topalian et al., Cancer Cell 27, April 13, 2015) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
The claims of Appl. 439 teach a combination of a Type I PRMT inhibitor and a Type II PRMT inhibitor (claim 1).
The claims of Appl. 439 teach wherein the Type I PRMT inhibitor is a PRMT1 inhibitor, a PRMT3 inhibitor, a PRMT4 inhibitor, a PRMT6 inhibitor, or a PRMT8 inhibitor (claim 2).
The claims of Appl. 439 teach that wherein the Type I PRMT inhibitor is Compound A, or a pharmaceutically acceptable salt thereof (claim 7).
The claims of Appl. 439 teach a pharmaceutical composition comprising a therapeutically effective amount of a Type I protein arginine methyltransferase (Type I PRMT) inhibitor and a second pharmaceutical composition comprising a therapeutically effective amount of a Type II protein arginine methyltransferase (Type II PRMT) inhibitor (claim 13). 
The claims of Appl. 439 does not teach using the composition for cancer treatment, or an immune-modulatory agent, such as an anti-PD-1 antibody (the elected species) in combination with a Type I PRMT inhibitor, e.g. Compound A.
Chesworth teaches as set forth above. In particular, Chesworth teaches that the Type I PRMT inhibitor can be in combination with one or more additional therapeutically active agents in a single composition ([00240]-[00242], claims 53, 54).

Topalian teaches that the vast somatic mutational diversity found in most human cancers exposes a panoply of new antigens for potential immune recognition. However cells of the adaptive and innate immune systems that recognize and attack cancer are held back by immune checkpoint pathways, including PD-1/PD-L1 pathway (page 450, col. 1, para. 1).
Topalian teaches that PD-1 is highly expressed on tumor-infiltrating lymphocytes and PD-1 ligands are upregulated in many human cancers (page 452, col. 1, para. 3).
Topalian teaches that many cancer patients contain a significant repertoire of tumor-specific T cells capable of killing their tumor (page 453, col. 1, para. 2).
Topalian teaches that drugs interrupting immune checkpoints, such as anti-PD-1 can unleash anti-tumor immunity and mediate durable cancer regression (abstract).
Topalian teaches that immune checkpoint blockade is distinguished by its “common denominator approach” (page 450, col. 1, para. 1).
Topalian teaches that nivolumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma and squamous NSCLC in US (Table 1).
Topalian teaches that pembrolizumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma in US (Table 1).
Topalian teaches that nivolumab could potentially impact diverse cancer types, including common epithelial cancers, including melanoma, RCC, NSCLC, bladder 
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was made to use a composition taught by the claims of Appl. 439, comprising Type I PRMT inhibitor, to treat cancer as taught by Chesworth, and further combine the anti-tumor agent, e.g. nivolumab, taught by Topalian, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like breast cancer and lung cancer by combining the Type I PRMT inhibitor Type II PRMT inhibitor and an anti-PD-1 antibody. Given that that claimed compounds, e.g. nivolumab or pembrolizumab, were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 3, 6-8, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-19 of co-pending Application No. 16/465,630 (thereinafter Appl. 630, US-20190365710-A1) in Topalian (Topalian et al., Cancer Cell 27, April 13, 2015) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
The claims of Appl. 630 teach a method of inhibiting proliferation of a cancer cell in a human in need thereof, the method comprising administering to the human an effective amount of a Type I PRMT inhibitor (claims1 and 2).
The claims of Appl. 630 teach wherein the Type I PRMT inhibitor is a PRMT1 inhibitor, a PRMT3 inhibitor, a PRMT4 inhibitor, a PRMT6 inhibitor, or a PRMT8 inhibitor (claim 5).
The claims of Appl. 630 teach that wherein the Type I PRMT inhibitor is Compound A, or a pharmaceutically acceptable salt thereof (claim 9).
The claims of Appl. 630 teach the method of claim 1 can treat a solid cancer, hematological cancer, such as lymphoma, acute myeloid leukemia (AML), kidney, melanoma, breast, bladder, colon, lung, or prostate (claims 12 and 14).
The claims of Appl. 630 teach the method of claim 2 can treat a solid tumor cancer cell or hematological cancer cell, such as a solid tumor cancer cell or hematological cancer cell (claims 13 and 15)
The claims of Appl. 630 teach that the method of claim 1, further comprising administering one or more additional anti-neoplastic agents (claim 19).
The claims of Appl. 630 do not teach an immune-modulatory agent, such as an anti-PD-1 antibody (the elected species) in combination with a Type I PRMT inhibitor, e.g. Compound A in the method.

Topalian teaches that PD-1 is highly expressed on tumor-infiltrating lymphocytes and PD-1 ligands are upregulated in many human cancers (page 452, col. 1, para. 3).
Topalian teaches that many cancer patients contain a significant repertoire of tumor-specific T cells capable of killing their tumor (page 453, col. 1, para. 2).
Topalian teaches that drugs interrupting immune checkpoints, such as anti-PD-1 can unleash anti-tumor immunity and mediate durable cancer regression (abstract).
Topalian teaches that immune checkpoint blockade is distinguished by its “common denominator approach” (page 450, col. 1, para. 1).
Topalian teaches that nivolumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma and squamous NSCLC in US (Table 1).
Topalian teaches that pembrolizumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma in US (Table 1).
Topalian teaches that nivolumab could potentially impact diverse cancer types, including common epithelial cancers, including melanoma, RCC, NSCLC, bladder cancer, Hodgkin’s lymphoma, head and neck, gastric, triple-negative breast, and ovarian cancer (page 454-455 bridging paragraph).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the 
	It would have been prima facie at the time the invention was made to combine the anti-tumor agent, e.g. nivolumab, taught by Topalian, with a Type I PRMT inhibitor taught by the claims of Appl. 630, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like breast cancer and lung cancer by combining the Type I PRMT inhibitor and an anti-PD-1 antibody. Given that that claimed compounds, e.g. nivolumab or pembrolizumab, were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 3, 6-8, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, and 25-28 of co-pending Application No. 17/052,817 (thereinafter Appl. 817) in view of Topalian (Topalian et al., Cancer Cell 27, April 13, 2015) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year: 1992).
The claims of Appl. 817 teach a method of treating cancer in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of a Type I protein arginine methyltransferase (Type I PRMT) inhibitor and 
The claims of Appl. 817 teach wherein the Type I PRMT inhibitor is a PRMT1 inhibitor, a PRMT3 inhibitor, a PRMT4 inhibitor, a PRMT6 inhibitor, or a PRMT8 inhibitor (claim 2).
The claims of Appl. 817 teach that wherein the Type I PRMT inhibitor is Compound A, or a pharmaceutically acceptable salt thereof (claim 6).
The claims of Appl. 817 teach that wherein the cancer is selected from the group consisting of colorectal cancer (CRC), gastric, esophageal, cervical, bladder, breast, head and neck, ovarian, melanoma, renal cell carcinoma (RCC), EC squamous cell, non-small cell lung carcinoma, mesothelioma, pancreatic, prostate cancer, and lymphoma (claim 28).
The claims of Appl. 817 does not teach an immune-modulatory agent, such as an anti-PD-1 antibody (the elected species) in combination with a Type I PRMT inhibitor, e.g. Compound A.
Topalian teaches that the vast somatic mutational diversity found in most human cancers exposes a panoply of new antigens for potential immune recognition. However cells of the adaptive and innate immune systems that recognize and attack cancer are held back by immune checkpoint pathways, including PD-1/PD-L1 pathway (page 450, col. 1, para. 1).
Topalian teaches that PD-1 is highly expressed on tumor-infiltrating lymphocytes and PD-1 ligands are upregulated in many human cancers (page 452, col. 1, para. 3).

Topalian teaches that drugs interrupting immune checkpoints, such as anti-PD-1 can unleash anti-tumor immunity and mediate durable cancer regression (abstract).
Topalian teaches that immune checkpoint blockade is distinguished by its “common denominator approach” (page 450, col. 1, para. 1).
Topalian teaches that nivolumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma and squamous NSCLC in US (Table 1).
Topalian teaches that pembrolizumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma in US (Table 1).
Topalian teaches that nivolumab could potentially impact diverse cancer types, including common epithelial cancers, including melanoma, RCC, NSCLC, bladder cancer, Hodgkin’s lymphoma, head and neck, gastric, triple-negative breast, and ovarian cancer (page 454-455 bridging paragraph).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was made to combine the anti-tumor agent, e.g. nivolumab, taught by Topalian, with a combination taught by the claims of Appl. 817, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor . 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             




/PETER J REDDIG/Primary Examiner, Art Unit 1642